Citation Nr: 1542279	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he had early symptoms of multiple sclerosis in service, which consisted of numbness and tingling in his hands.  See January 2011.  He has also contended that he continued having problems on and off after service and was eventually diagnosed with multiple sclerosis in 1970 or 1971 by Dr. F (initials used to protect privacy).  See January 2011 claim; February 2011 statement.  

In this case, the Board finds that additional development is needed before a determination can be made on the claim.

First, the AOJ should obtain all outstanding private treatment records.  The Veteran reported that he received an initial diagnosis of multiple sclerosis from Dr. F.  The AOJ attempted to obtain these records from Baptist Hospital, but was informed that the facility did not have any records for the Veteran.  See October 2011 response.  The Veteran also indicated that Dr. F. was associated with a physician's group; however, no attempts have been made to contact that particular group.  Thus, additional efforts should be made to obtain those records.

In addition, the Veteran stated that he was also treated by Dr. J.P.  See January 2011 claim.  Therefore, on remand, the AOJ should attempt to obtain such records.  38 C.F.R. § 3.159(c)(1) (2015).

Second, the AOJ should obtain any outstanding, relevant VA treatment records.  The Veteran reported that he had received treatment at a VA facility in Pensacola.  Although his claims file includes a few records from this facility, it is unclear as to whether all of the relevant records have been obtained.  The Board also notes that the electronic folder in Virtual VA includes a January 2011 record from the G.V. (Sonny) Montgomery VA Medical Center.  Thus, any outstanding, relevant records from this facility should also be obtained.  38 C.F.R. § 3.159(c)(2) (2015).  

Third, the Veteran should be scheduled for a VA examination to determine the nature and etiology of his multiple sclerosis.  38 C.F.R. § 3.156(c)(4) (2015).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his multiple sclerosis.  The AOJ should specifically request any necessary authorizations to obtain records from Dr. J.P. and from Dr. F. and his physician's group.  (See January 2011 claim for names of physicians.)  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.
	
The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Pensacola Joint Ambulatory Care Center and the G.V. (Sonny) Montgomery VA Medical Center.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his multiple sclerosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran has contended that he had early symptoms of multiple sclerosis during service, which involved hand numbness and tingling.  He has also claimed that he was diagnosed with multiple sclerosis in 1970 or 1971.  See January 2011 claim; February 2011 statement.  He has submitted statements from friends affirming that he had a diagnosis of multiple sclerosis in the 1970s.  However, a December 2009 record from Dr. M.V. and an August 2010 VA treatment record show that the Veteran reported that his symptoms began in the 1980s and that he was diagnosed at that later time.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that multiple sclerosis manifested in service, to a compensable degree within seven years of discharge from active duty service, or is otherwise related to service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




